Citation Nr: 0811940	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-26 602	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1949 and from August 1950 to June 1954.  He was 
awarded the Combat Infantryman Badge, among other 
decorations.

In a January 2008 ruling, the Board of Veterans' Appeals 
(Board) granted a motion to advance this appeal on the 
Board's docket due to the veteran's advancing age.  

In a March 2008 communication, the veteran's attorney 
requested that the Board stay consideration of the veteran's 
appeal for ninety days.  No explanation as to his reason for 
requesting a stay was provided, however.  In light of the 
advance on the docket granted in January 2008 and the remand 
which is required for the reasons explained below, the Board 
finds, however, that we need not address the attorney's 
request for a stay.  No prejudice will accrue to the 
veteran's appeal, as no final disposition is reached below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran is seeking service connection for PTSD.  This 
benefit was denied by the RO on the basis that although the 
medical evidence includes multiple diagnoses of other 
psychiatric disorders, no physician had given the veteran a 
diagnosis of PTSD.  After the RO had issued the rating 
decision denying the benefit and the subsequent Statement of 
the Case, however, the veteran's attorney submitted a medical 
record dated in October 2007 which reflects a diagnosis of 
PTSD.  No waiver of RO review of this new evidence has been 
received, however.  The Board is prohibited from performing 
an initial review of new, pertinent evidence absent such a 
waiver from an appellant.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
As this new medical evidence can only be considered material 
to the veteran's appeal, and as it has not been reviewed by 
the RO in connection with an adjudication of his claim, the 
appeal must be returned to allow for such consideration.

Additionally, it appears that the veteran may receive regular 
VA medical treatment, as he is eligible for such as a VA 
pension recipient, and the record contains some VA treatment 
reports.  The most recent of these is a VA hospitalization 
report dated in August 2006.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
VA inpatient and outpatient medical 
treatment afforded to the veteran 
subsequent to August 2006 for inclusion 
in his claims file.

2.  The veteran/his representative should 
be asked to identify those places at 
which the veteran has received treatment 
or been evaluated for PTSD, and with any 
necessary assistance, an attempt to 
obtain records of this, including from 
Carlos A. Aviles, MD. P.O. Box 5000-456, 
San German, Puerto Rico 00683, should be 
made.  

3.  After reviewing the additional 
evidence, the RO should perform any 
additional evidentiary or procedural 
development which may become apparent 
(including examining the veteran) prior 
to re-considering the veteran's claim for 
entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


